DETAILED ACTION
This office action is in response to the amendments filed on January 6, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments 

The amendments filed on January 6, 2022, in response to the office action mailed on 10/6/2021 have been entered. The present application is made with all suggestions being fully considered. Accordingly, pending in this office action are claims 1-20. Claims 13-20 have been withdrawn as Non-Elected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0057377) in view of Goundar (US 6,991,959).
With respect to claim 1, Wang shows (Fig 2F) most aspects of the present invention including a semiconductor structure, comprising:
a base layer (202)
an anti-reflection layer (204) having a plurality of elements and in physical contact with the base layer; 
wherein the plurality of elements includes Silicon (Si) element, Carbon (C) element, and Nitrogen (N) element (par 18)
However, Wang dies not show a ratio between Silicon (Si) element and the Carbon (C) element (Si:C ratio) is varied according to RF power, substrate temperature, and gas mixture.
On the other hand, Goundar shows (Fig 1) a semiconductor structure comprising forming a SiC layer on a base layer, and further shows a ratio between Silicon (Si) element and the Carbon (C) element (Si:C ratio) is varied according to RF power, substrate temperature, and gas mixture (column 13 lines 24-35; column 12 lines 1-30). Goundar teaches doing so to increase the ratio of Si--C bonds in the silicon carbide film which allows greater hardness and higher elastic modulus to obtained in the film (column 20 lines 35-38).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a ratio between Silicon (Si) element and the Carbon (C) element (Si:C ratio) is varied according to RF power, substrate temperature, and gas 
With respect to claim 5, Goundar shows (Fig 1) a ratio between Silicon (Si) element and the Carbon (C) element (Si:C ratio) ranges from about 1:1 to about 1:15 (column 9 lines 59-60) and 1:2 to about 6:1 (column 13 lines 24-27).
Regarding claim 5, Differences in the ratio will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratios are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the ratio and similar ratios are known in the art (see e.g. Goundar), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wang.
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 10, Wang 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Goundar and in further view of Yang (US 2019/0164745).
With respect to claim 2, Wang shows (Fig 2F) most aspects of the present invention. However, Wang does not show wherein at least one of the plurality of elements is in gradient concentration along a thickness of the anti-reflection layer.
On the other hand, Yang shows (Fig 2N-2) a semiconductor structure comprising a base layer (202), an anti-reflection layer (208) having an element, wherein the element is in gradient concentration along a thickness of the anti-reflection layer (par 18). Yang teaches doing so to provide near uniform impurity concentration throughout the anti-reflection layer by varying the energy dose (par 18).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein at least one of the plurality of elements is in gradient concentration along a thickness of the anti-reflection layer in the device of Wang to provide near uniform impurity concentration throughout the anti-reflection layer by varying the energy dose.
With respect to claim 3, Yang shows (Fig 2N-2) wherein a concentration of the Carbon (C) element closest to the base layer is zero and increases as the anti-reflection layer extends away from the base layer.
Regarding claim 3, Differences in the concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the concentration and similar concentration are known in the art (see e.g. Yang), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wang.
The specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 4, Yang shows (Fig 2N-2) wherein a concentration of the Carbon (C) element farthest from the base layer is zero and increases as the anti-reflection layer extends into the base layer.
Regarding claim 4, Differences in the concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the concentration and similar concentration are known in the art (see e.g. Yang), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wang.
The specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Goundar and in further view of Suzuki (US 2018/0197733).
With respect to claim 6, Wang shows (Fig 2F) most aspects of the present invention. However, Wang does not show wherein the anti-reflection layer has a SixCyNz compound layer and a SiaNb compound layer; wherein a, b, x, y, and z are stoichiometric ratio of elements in the SixCyNz compound layer and the SiaNb compound layer; and wherein a, b, x, y, and z range from 0 to about 50.
On the other hand, Suzuki (Fig 1-5D) teaches a semiconductor structure comprising forming a film having a plurality of elements, the plurality of elements includes Silicon (Si) element, Carbon (C) element, and Nitrogen (N) element, wherein the anti-reflection layer has a SixCyNz compound layer and a SiaNb compound layer; wherein a, b, x, y, and z are stoichiometric ratio of elements in the SixCyNz compound layer and the SiaNb compound layer; and wherein a, b, x, y, and z range from 0 to about 50 (par 152).
Regarding claim 6, Differences in the ratio will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratios are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the ratio and similar ratios are known in the art (see e.g. Suzuki), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wang.
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 7, Suzuki (Fig 1-5D) teaches wherein a value of a and x are Page 2 of 6Appl. No. 16/663,374Reply to Office Action of: May 17, 2021Attorney Docket No.:US77215different with each other.
With respect to claim 8, Suzuki (Fig 1-5D) teaches wherein a value of x and y are same with each other.
With respect to claim 9, Suzuki (Fig 1-5D) teaches wherein a value of z and b are same with each other.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Goundar and in further view of Li (US 8,003,549).
With respect to claim 11, Wang shows (Fig 2F) most aspects of the present invention. However, Yang does not show wherein the anti-reflection layer has a refractive index (n) ranging between about 2.2 to about 5.0.
On the other hand, Li shows (Fig 1) a semiconductor structure comprising a base layer (substrate) and an anti-reflection layer (ARL), wherein the anti-reflection layer has a refractive index (n) ranging between about 2.2 to about 5.0 (column 4 lines 39-46).
Regarding claim 11, Differences in the refractive index will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such refractive indexes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the refractive index and similar refractive indexes are known in the art (see e.g. Li), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wang.
The specification contains no disclosure of either the critical nature of the claimed refractive index or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff,
With respect to claim 12, Wang shows (Fig 2F) most aspects of the present invention. However, Yang does not show wherein the anti-reflection layer has an extinction coefficient (k) ranging between about 2.0 to about 3.0.
On the other hand, Li shows (Fig 1) a semiconductor structure comprising a base layer (substrate) and an anti-reflection layer (ARL), wherein the anti-reflection layer has an extinction coefficient (k) ranging between about 2.0 to about 3.0 (column 4 lines 39-46).
Regarding claim 12, Differences in the extinction coefficient will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such extinction coefficients are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the extinction coefficient and similar extinction coefficients are known in the art (see e.g. Li), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wang.
The specification contains no disclosure of either the critical nature of the claimed extinction coefficient or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Response to Arguments
Applicant’s amendments filed on January 6, 2022, responding to the office action mailed 10/6/2021, have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the applicant arguments do not reply to the newly applied prior art being used in the current rejection. The current office action is therefore final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                        /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814